Catón, C. J. Mrs. Osborn was entitled to dower in the premises in question, by virtue of the seizin of her former husband, during her coverture, by him. After her marriage with Osborn, she released this right of dower, without her husband joining in the release, and the only question is, whether this was a valid release. It may be that our statute did not authorize her to release this dower interest by joining in a conveyance for that purpose with her present husband. Upon this point we give no opinion, but we are very clear that if it did not, the right of dower in her was inalienable. Her state of coverture was, by the common law, that of incapacity to part with this or any other right by her sole act. She could neither sell her interest in land, (Lane v. Soulard, 15 Ill. R. 123,) nor her right of dower, (Blain v. Harrison, 11 Ill. R. 384; Hughes v. Lane, 11 Ill. R. 134,) except she was expressly authorized so to do by some statute. The very term coverture implies that she is, during its continuance, under the protection of her husband, and the common law will not allow her to do anything which may prejudice her rights or interests, without his advice, consent and approval. In this respect, she is incapable of acting alone. In defining the meaning of the word coverture, Mr. Webster has laid down this rule of law, with such succinctness and perspicuity, that I gladly adopt his language. He says: “ The coverture of a woman disables her from making contracts to the prejudice of herself or husband, without his allowance or confirmation.” I am incapable of adding anything to this statement of the rule of the common law without detracting from its force. This sole act of a feme covert was simply void, and the court below should have proceeded to an assignment of the dower. The decree is reversed, and the suit remanded. Decree reversed.